                  Case 20-50690-BLS              Doc 5        Filed 08/06/20   Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 11
HERITAGE HOME GROUP, LLC, et al.,                               Case No. 18-11736 (BLS)
                                                                (Jointly Administered)
                            Remaining Debtors.

-----------------------------------------------------------
ALFRED T. GIULIANO, in his capacity as
Chapter 7 Trustee of HERITAGE HOME
GROUP, LLC et al.,                                              Adv. Proceeding No. 20-50690-BLS
                                      Plaintiff,

         v.

PCB APPS L.L.C.,
                                    Defendant.


                                     PCB APPS, LLC 'S
                             ANSWER AND AFFIRMATIVE DEFENSES

         Defendant PCB Apps LLC (the “Defendant”), by and through undersigned counsel,

submits this Answer and Affirmative Defenses to the Complaint For Avoidance And Recovery

Of Preferential Transfers Pursuant To 11 U.S.C. §§ 547 & 550 of Alfred T. Giuliano, in his

capacity as Chapter 7 Trustee of Heritage Home Group, LLC et al. (the “Plaintiff”), and states

and alleges as follows:



                                                THE PARTIES

         1.       The Defendant is informed and believes that the status of the case is as reflected

in the Court records, but, except as so admitted, deny each and every allegation of Paragraph 1 of

the Complaint.
                 Case 20-50690-BLS         Doc 5       Filed 08/06/20    Page 2 of 8




       2.        The Defendant is informed and believes that the status of the case is as reflected

in the Court records, but, except as so admitted, deny each and every allegation of Paragraph 2 of

the Complaint.

        3.       In response to Paragraph 3 of the complaint, the Defendant admits.

                                  JURISDICTION AND VENUE

        4.       In response to Paragraph 4 of the Complaint, the Defendant reserves its right to a

jury trial before the District Court, does not consent to a jury trial before the Bankruptcy Court and

does not consent to the entry of final orders by the Bankruptcy Court.

        5.       In response to Paragraph 5 of the Complaint, the Defendant reserves its right to a

jury trial before the District Court, does not consent to a jury trial before the Bankruptcy Court and

does not consent to the entry of final orders by the Bankruptcy Court.

        6.       In response to Paragraph 6 of the Complaint, the Defendant reserves its right to a

jury trial before the District Court, does not consent to a jury trial before the Bankruptcy Court and

does not consent to the entry of final orders by the Bankruptcy Court.

        7.       The Defendant admits Paragraph 7 of the Complaint.

                               BASIS FOR RELIEF REQUESTED

       8.        Paragraph 8 of the Complaint contains statements and legal conclusions to which

no response is required. To the extent a response is required, the Defendant denies that the

Plaintiff is entitled to the relief sought in the Complaint.

                                               FACTS

       9.        The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in paragraph 9 of the Complaint. To the extent a response is

required, the Defendant denies the factual basis and allegations contained in this paragraph.



                                                   2
                  Case 20-50690-BLS        Doc 5       Filed 08/06/20   Page 3 of 8




       10.        The Defendant admits only that a document purporting to be the transfers is

attached as Exhibit A to the Complaint. Except as so admitted, the Defendant denies Paragraph

10 of the Complaint.

       11.        The Defendant admits only that a document purporting to be the transfers is

attached as Exhibit A to the Complaint. Except as so admitted, the Defendant denies Paragraph

11 of the Complaint.

       12.        The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in paragraph 12 of the Complaint. Further, Paragraph 12 of the

Complaint contains statements and legal conclusions to which no response is required. To the

extent a response is required, the Defendant denies the factual basis and allegations contained in

this paragraph.

                                 FIRST CLAIM FOR RELIEF
                      (Avoidance of Preferential Transfers—11 U.S.C. § 547)


       13.        The Defendant restates and incorporates by reference its answers set forth in

paragraphs 1 through 12 above.

       14.        The Defendant admits only that a document purporting to be the transfers is

attached as Exhibit A to the Complaint. Except as so admitted, the Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegation in Paragraph

14 of the Complaint. To the extent a response is required, the Defendant denies Paragraph 14.

       15.        The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 15 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 15.




                                                   3
               Case 20-50690-BLS         Doc 5       Filed 08/06/20   Page 4 of 8




       16.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 16 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 16.

       17.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 17 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 17.

       18.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 18 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 18.

       19.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 19 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 19.

       20.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 20 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 20.

       21.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 21 of the Complaint. To the extent a response is

required, the Defendant denies Paragraph 21.

       22.     Paragraph 22 of the Complaint contains statements and legal conclusions to which

no response is required. To the extent that a response is required, the Defendant denies Paragraph

22.




                                                 4
                Case 20-50690-BLS          Doc 5       Filed 08/06/20    Page 5 of 8




                               SECOND CLAIM FOR RELIEF
                         (For Recovery of Property -- 11 U.S.C. § 550)

         23.   The Defendant restates and incorporates by reference its answers set forth in

paragraphs 1 through 22 above.

         24.   Paragraph 24 of the Complaint contains statements and legal conclusions to which

no response is required. To the extent that a response is required, the Defendant denies Paragraph

24.

         25.   Paragraph 25 of the Complaint contains statements and legal conclusions to which

no response is required. To the extent that a response is required, the Defendant denies Paragraph

25.

         WHEREFORE, based upon the foregoing, the Transfers are not recoverable by the

Plaintiff. The Defendant requests that the Court deny the Plaintiff’s requests for relief and award

the Defendant such other and further relief as the Court may deem just and proper, including but

not limited to attorneys’ fees incurred in the defense of this action.

                                  AFFIRMATIVE DEFENSES

         26.   Without conceding that the Defendant has the burden of proof on any of the issues

below, the Defendant asserts the following defenses:

                               FIRST AFFIRMATIVE DEFENSE

         27.   Pursuant to 11 U.S.C. 547(c)(2), the Plaintiff is barred from recovering the

alleged 90 Day Transfers to the extent that the Transfers were in payment of a debt or debts

incurred by the Debtors in the ordinary course of business or financial affairs of the Debtors and

the Defendant, and such Transfers were either: (A) made in the ordinary course of business or

financial affairs of the Debtors and the Defendant, or (B) made according to ordinary business

terms.


                                                   5
                Case 20-50690-BLS         Doc 5       Filed 08/06/20   Page 6 of 8




                            SECOND AFFIRMATIVE DEFENSE

       28.     Pursuant to 11 U.S.C. 547(c)(1), the Plaintiff is barred from recovering the

alleged 90 Day Transfers to the extent that the Transfers were: (A) intended by the Debtors and

the Defendant to or for whose benefit such Transfer was made to be a contemporaneous

exchange for new value given to the Debtors; and (B) in fact a substantially contemporaneous

exchange.

                              THIRD AFFIRMATIVE DEFENSE

       29.     Pursuant to 11 U.S.C. 547(c)(4), the Plaintiff is barred from recovering the

alleged 90 Day Transfers to the extent that, after such Transfers, the Defendant gave new value

to or for the benefit of the Debtors that was: (A) not secured by an otherwise unavoidable

security interest; and (B) on account of which new value the Debtors did not make an otherwise

unavoidable transfer to or for the benefit of the Defendant.

                            FOURTH AFFIRMATIVE DEFENSE

       30.     The Defendant denies these allegations to the extent that the Defendant has a

conduit or earmarking defense.

                              FIFTH AFFIRMATIVE DEFENSE

       31.     Plaintiff's claims are barred by all applicable state and federal statutes of

limitations.

                              SIXTH AFFIRMATIVE DEFENSE

       32.     The Plaintiff’s claims are barred, in whole or in part, pursuant to 11 U.S.C. § 550

(b) by reason that the Defendant, to the extent it took any transfer(s), took the alleged Transfers

from the Debtors for value, in good faith and without knowledge of the voidability of the alleged

Transfers.



                                                  6
               Case 20-50690-BLS        Doc 5       Filed 08/06/20   Page 7 of 8




                           SEVENTH AFFIRMATIVE DEFENSE

       33.    The Plaintiff's Complaint contains claims which, pursuant to Stern v. Marshall,

131 S. Ct. 2594, 180 L. Ed. 2d 475 (2011) reh'g denied, 132 S. Ct. 56, 180 L. Ed. 2d 924 (U.S.

2011), are claims which implicate only private rights. Consequently, the Bankruptcy Court has

no authority to issue final judgments over those private rights claims without the consent of the

Defendant.

       34.    The Defendant reserves the right to a jury trial before the District Court, does not

consent to a jury trial before the Bankruptcy Court and does not consent to the entry of final

orders by the Bankruptcy Court.

                            EIGHTH AFFIRMATIVE DEFENSE

        35.    The Defendant hereby gives notice that it intends to rely upon such other and

further defenses as may become available or apparent during the discovery process in this

action, and hereby reserves the right to amend their answer to assert any such defenses. The

assertion of the above defenses by Defendant is not intended and should not be deemed or

construed to alter or shift any burden of proof Plaintiffs may have in connection with the

claims asserted in the Complaint.




                                                7
              Case 20-50690-BLS   Doc 5       Filed 08/06/20   Page 8 of 8




   TO THE EXTENT ALLOWED BY LAW JURY TRIAL IS DEMANDED AS TO ALL
    ALLEGATIONS, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS, IF ANY.

Dated: August 6, 2020.

                                    Respectfully submitted,

                                     THE LAW OFFICE OF JAMES TOBIA, LLC
                                     By: /s/ James Tobia
                                     James Tobia (#3798)
                                     1716 Wawaset Street
                                     Wilmington, DE 19806
                                     Tel. (302) 655-5303
                                     Fax (302) 656-8053
                                     Email: jtobia@tobialaw.com

                                          -and-

                                     JONES & ASSOCIATES
                                     Roland Gary Jones, Esq.
                                     1325 Avenue of the Americas, 28th Floor New
                                     York, New York 10019
                                     Tel: (347) 862-9254
                                     Fax: (212) 202-4416
                                     Email: rgj@rolandjones.com

                                     Application Pro Hac Vice to be filed

                                     Counsels for the Defendant




                                          8
